—Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings on the petition. Memorandum: Family Court erred in ordering this neglect proceeding adjourned in contemplation of dismissal. Such an adjournment may not be ordered without the consent of petitioner (see, Family Ct Act § 1039 [a]; Matter of Regina X., 132 AD2d 666; Matter of Amlinger v Amlinger, 73 AD2d 1047). (Appeal from Order of Erie County Family Court, Battle, J.— Neglect.) Present — Pine, J. P., Hayes, Scudder and Kehoe, JJ.